                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CHRISTOPHER M. GATES,                                   CASE NO. C19-1185-JCC
10                             Plaintiff,                    ORDER
11          v.

12   KING COUNTY CORRECTIONAL
     FACILITY et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on the report and recommendation of the Honorable
16
     Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 11). Plaintiff is currently
17
     confined at the King County Correctional Facility (“KCCF”) in Seattle, Washington. Plaintiff’s
18
     amended complaint alleges that KCCF and certain individual Defendants are violating his Sixth
19
     Amendment right to access the courts by denying him access to a law library that would allow
20
     him to adequately prepare a habeas petition and 42 U.S.C. § 1983 actions. (See Dkt. No. 10 at 6–
21
     14.) Judge Peterson recommends that the Court dismiss Plaintiff’s amended complaint without
22
     prejudice because he lacks standing. (See Dkt. No. 11 at 4–5.) Judge Peterson bases her
23
     recommendation on the following grounds: (1) Plaintiff has not identified any non-frivolous
24
     claim that he may wish to pursue on collateral review of his November 2016 criminal conviction;
25
     (2) Plaintiff has not persuaded Judge Peterson that the alleged deficiencies in KCCF’s legal
26


     ORDER
     C19-1185-JCC
     PAGE - 1
 1   access scheme would prevent him from meeting the March 2020 deadline for filing his

 2   contemplated habeas petition; (3) Plaintiff’s allegations regarding other contemplated § 1983

 3   actions are too vague; and (4) Plaintiff’s ability to present a relatively well formulated amended

 4   complaint belie his claim that KCCF’s purportedly deficient legal access scheme has prevented

 5   him from litigating effectively in the current proceedings. (See id.)

 6           Plaintiff has filed objections to Judge Peterson’s report and recommendation. (Dkt. No.

 7   12.) Plaintiff argues that he need not identify non-frivolous claims that he wishes to pursue to

 8   plead actual injury; he need only plead that KCCF’s legal access scheme has prevented him from
 9   effectively preparing contemplated legal actions. (See id. at 2–3.) In addition, Plaintiff argues
10   that he can establish actual injury even if he has not yet missed the deadline for his habeas
11   petition and that Judge Peterson conflates standing with the merits of his claim by requiring him
12   to prove that KCCF’s legal access scheme will prevent him from filing a habeas petition. (See id.
13   at 4, 7.) Finally, Plaintiff seeks leave to amend his complaint to allege more specific facts about
14   his contemplated habeas petition and § 1983 actions. (Id. at 10.) Plaintiff argues that leave is
15   appropriate because he could cure the deficiencies in his amended complaint and because he was
16   not warned that he needed to be specific about the claims he planned to raise in his habeas
17   petition and his § 1983 actions. (See id. at 10.)
18           Having reviewed Plaintiff’s amended complaint, Judge Peterson’s report and

19   recommendation, Plaintiff’s objections, and the relevant record, the Court concludes that at this

20   stage, Plaintiff has adequately alleged that he was injured by KCCF’s legal access scheme in

21   violation of his constitutional rights. This preliminary conclusion is not, however, a decision on

22   the merits. Once Defendants are served, they are free to argue that Plaintiff lacks standing or has

23   failed to state a claim. In addition, the Court finds it appropriate to grant Plaintiff’s request for

24   leave to amend his complaint to more specifically state the § 1983 actions that he is

25   contemplating and his possible grounds for relief under 28 U.S.C. § 2255. (See Dkt. No. 12 at

26   10.) The Court therefore ORDERS as follows:


     ORDER
     C19-1185-JCC
     PAGE - 2
 1          1.      Judge Peterson’s report and recommendation (Dkt No. 11) is REJECTED.

 2          2.      Plaintiff’s request for leave to amend his complaint is GRANTED. (See Dkt. No.

 3                  12 at 10.) Plaintiff is ORDERED to file an amended complaint within 30 days of

 4                  the date of this order.

 5          3.      Once Plaintiff has filed an amended complaint, the Clerk is DIRECTED to issue

 6                  and serve summons and the amended complaint pursuant to 28 U.S.C. § 1915(d).

 7          DATED this 31st day of January 2020.




                                                        A
 8
 9

10
                                                        John C. Coughenour
11                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1185-JCC
     PAGE - 3
